

115 S308 IS: Provider Payment Sunshine Act
U.S. Senate
2017-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 308IN THE SENATE OF THE UNITED STATESFebruary 6, 2017Mr. Grassley (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XI of the Social Security Act to require applicable manufacturers to include
			 information regarding payments made to physician assistants, nurse
			 practitioners, and other advance practice nurses in transparency reports
			 submitted under section 1128G of such Act.
	
 1.Short titleThis Act may be cited as the Provider Payment Sunshine Act.
		2.Inclusion of information regarding payments to advance practice nurses in transparency reports
 (a)In generalSection 1128G(e)(6) of the Social Security Act (42 U.S.C. 1320a–7h(e)(6)) is amended— (1)in subparagraph (A), by adding at the end the following new clauses:
					
 (iii)A physician assistant, nurse practitioner, or clinical nurse specialist (as such terms are defined in section 1861(aa)(5)).
 (iv)A certified registered nurse anesthetist (as defined in section 1861(bb)(2)). (v)A certified nurse-midwife (as defined in section 1861(gg)(2)).; and
 (2)in subparagraph (B), by inserting , physician assistant, nurse practitioner, clinical nurse specialist, certified nurse anesthetist, or certified nurse-midwife after physician.
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to information required to be submitted under section 1128G of the Social Security Act (42 U.S.C. 1320a–7h) on the 90th day of each calendar year beginning with 2019.